DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 26 October 2022 has been entered.  Claims 1-16 are currently pending in the application.  The rejections of record from the office action dated 26 July 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2009/0197029 A1) in view of Murschall et al. (Machine Translation of EP 0475110), Tooley et al. (US 5,562,990), Atkin (US 2010/0288721 A1) and Yu (US 2005/0147641 A1).
Regarding claims 1-16, Iyer discloses a blow-molded container comprising a layer comprising HDPE, that may be used for milk bottles, etc. (abstract, [0007], [0010]-[0011], [0022]), wherein the layer may comprise 0-30 wt.% titanium oxide ([0057]-[0058]) (i.e. a package for one or more light sensitive products comprising a monolayer comprising TiO2; overlapping 0.5 to 4 weight percent; color pigment; plastic; package contains dairy product; package contains liquid dairy product; milk).  
Iyer does not disclose that the titanium dioxide has a mean size distribution of from about 100nm to 400nm or comprises particles coated with a metal oxide and an organic material.
Murschall discloses a package comprising a film for light sensitive goods, comprising HDPE and titanium dioxide particles coated with alumina or silica, wherein the particles have an average particle size of 0.15 - 0.30 microns (i.e. 150-300 nm; overlapping 100 nm to 400nm), wherein the film has good whiteness, good mechanical properties and good aging properties (Page 1/Para 1 and 4, Page 2/Para 1-4, Page 3/Para 3-4).
Iyer and Murschall are analogous art because they both teach about packaging articles comprising HDPE and titanium dioxide.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the titanium dioxide particles coated with alumina or silica of Murschall in the container of Iyer in order to provide a container that can be used to store light sensitive products, has good whiteness, good mechanical properties and good aging properties.
Modified Iyer does not disclose that the particles are coated with a metal oxide and an organic material.
Tooley discloses treating alumina or silica coated TiO2 particles with organosilicon to improve photostability and humidity resistance when incorporated in plastics (abstract), wherein the organosilicon may be octyltriethoxysilane (C3/L25-35).
It would have been obvious to one of ordinary skill in the art to treat the alumina or silica coated TiO2 particles of modified Iyer with octyltriethoxysilane as taught by Tooley to improve the photostability and humidity resistance of the container of Iyer.
Given that the layer of modified Iyer is identical in composition to the instant monolayer (overlapping amounts of TiO2 coated with metal oxide and octyltriethoxysilane), it is the examiner’s position that the layer of modified Iyer will intrinsically have an LPF value of greater than 20, 30, 40, 50, 60, 80, 100. 
Iyer does not disclose a monolayer closure also having an LPF value of at least about 20 or a removable seal.
Atkin discloses that it is well known to provide a monolayer cap and a removable seal to the opening of a bottle to provide a bottle that has a tamper evident seal and can be closed to preserve the product inside the bottle for future use (i.e. monolayer closure, removable seal) (abstract, Fig. 1). 
Yu discloses applying the same light shielding to the cap as the bottle ([0049]).
It would have been obvious to provide the cap and seal of Atkin to the milk bottle of Iyer to provide a tamper evident seal and to access the contents of the bottle and reseal the bottle for future use and it would have been obvious to one of ordinary skill in the art in light of Yu to apply the same light protection to and/or making the cap out of the same material as the body of the container in order to provide further protection to the contents of the container from light.
Given that the monolayer closure of modified Iyer is identical in composition to the instant monolayer closure (overlapping amounts of TiO2 coated with metal oxide and octyltriethoxysilane), it is the examiner’s position that the monolayer closure of modified Iyer will intrinsically have an LPF value of greater than 20, 30, 40, 50, 60, 80, 100. 

Response to Arguments

Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.
Applicant argues that Murschall does not disclose a monolayer package or 0.5 to 4 weight percent TiO2 and that Murschall discloses that 7-12 wt% is sufficient for a high degree of whiteness.
	It is noted that Iyer already teaches an amount of titanium oxides of 0-30 wt.% titanium oxide ([0057]-[0058]), which overlaps the claimed range.  While Murschall discloses that 7-12 wt% is sufficient for a high degree of whiteness, this is not a clear teaching away from the range of Iyer because this is merely a preferred range.
	Applicant argues that the modified layer does not intrinsically possess the claimed LPF values.
	Applicant’s argument is unpersuasive because applicant provides no evidence that modified Iyer would not have the claimed LPF values.  As noted above, the layer of modified Iyer is identical in composition to the instant monolayer because it has overlapping amounts of TiO2 coated with metal oxide and octyltriethoxysilane.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, examiner’s position remains that the layer/container and closure of modified Iyer will intrinsically have an LPF value of greater than 20, 30, 40, 50, 60, 80, 100 absent evidence to the contrary.
	Applicant argues that the lack of predictability of elements used would not achieve the claimed LPF values.
	Applicant’s argument is unpersuasive because applicant provides no evidence that modified Iyer would not have the claimed LPF values.  
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether modified Iyer would not have the claimed LPF values must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
	Applicant argues that Yu does not teach the claimed LPF values.
However, note that while Yu does not disclose all the features of the present claimed invention, YU is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely applying the same light shielding to the cap as the bottle ([0049]), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782